                               UNITED STATES DISTRICT COURT
 1
                                        DISTRICT OF NEVADA
 2
                                                  ***
 3
   UNITED STATES OF AMERICA ex rel.                      Case No. 2:16-cv-01447-APG-NJK
 4 CHRISTINA ELLIS and JONATHAN
   ELLIS, Relators,
 5                                                       ORDER FOR ENTRY OF FINAL
                    Plaintiffs,                          JUDGMENT IN FAVOR OF
 6                                                       PLAINTIFFS AND AGAINST
        v.                                               DEFENDANT
 7
   JING SHU ZHENG and SJ 5318
 8 INVESTMENT CORP.,

 9                         Defendants.
10

11

12         I previously granted summary judgment in favor of plaintiff United States of America ex.
13 rel. Christina Ellis and Jonathan Ellis. ECF No. 28. Judgment was not entered at that time

14 because counterclaims were pending. I later denied the counterclaims and judgment has been

15 entered as to the counterclaims. ECF Nos. 62, 63. I now direct the clerk of court to enter final

16 judgment in the plaintiff’s favor.

17         IT IS THEREFORE ORDERED that the clerk of the court is directed to enter judgment
18 against defendant Jing Shu Zheng and in favor of the United States of America ex. rel. Christina

19 Ellis and Jonathan Ellis in the amount of $121,000.00 for a penalty and $56,316.00 in damages,

20 for a total judgment of $177,316.00.

21         DATED this 17th day of October, 2018.
22

23                                                      ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
